DETAILED ACTION
Claims 1 - 20 of U.S. Application No. 16748119 filed on 01/21/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 20 is objected to because it defines element that lacks antecedent basis. Claim 20 defines “the optical element” and depends on claim 1. “the optical element” is only introduced in claim 19, therefore, claim 20 is treated as it depends on claim 19 and not claim 1 directly.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second permanent magnet arrangement comprises two axially magnetized ring magnets aligned with each other with identical polarity” as in claim 12”, and the “the device has adjustable an axial spacing between magnets to adjust the compensating force.” as in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 9, 15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being nticipated by Erath et al. (DE 102013209028; Hereinafter, “Erath”).
Regarding claim 1: Erath discloses a device (the weight force compensation device in fig. 1), comprising: 
a stator (support frame 105; para [0051]); and 
a translator (shaft 110) movable relative (para [0053]) to the stator (105) along a movement axis (z axis), wherein: 

    PNG
    media_image1.png
    797
    1129
    media_image1.png
    Greyscale

the translator (110) comprises a first permanent magnet arrangement (121) having an axial magnetization (fig. 1); the first permanent magnet arrangement (121) comprises an axially magnetized ring magnet (para [0051] and fig. 1); 
the stator comprises a second permanent magnet arrangement (131, and 132) radially surrounding (fig. 1) the first permanent magnet arrangement (121); 
the stator comprises a third permanent magnet arrangement (151) coaxial with the first permanent magnet arrangement (121); the third permanent magnet arrangement (151) has an axial magnetization inverse (see the magnetization arrow direction in fig. 1) to the axial magnetization of the first permanent magnet arrangement; 
the stator comprises a magnetic body (152) arrangement coaxial to the first permanent magnet (121) arrangement; 
the first permanent magnet arrangement (121) is between (with respect to the axial direction Z) the third permanent magnet (151) arrangement and the magnetic body arrangement (152); 
the first permanent magnet arrangement (121), the second permanent magnet arrangement (131, 132), the third permanent magnet arrangement (151) and the magnetic body arrangement (152) define a magnetic unit (seen in fig. 1); 
in interaction with each other, the first permanent magnet arrangement (121), the second permanent magnet arrangement (131, 132), the third permanent magnet arrangement (151) and the magnetic body arrangement (152) define a compensating force that counteracts a weight acting on the translator (para [0007]).
Regarding claim 2/1: Erath discloses the limitations of claim 1 and further discloses that the magnetic body (152) arrangement comprises a fourth permanent magnet arrangement (para [0058]) having an axial magnetization aligned with (same magnetization arrow) the axial magnetization of the first permanent magnet arrangement (121).
Regarding claim 3/1: Erath discloses the limitations of claim 1 and further discloses that the first permanent magnet arrangement 121) extends in a first plane (in the X direction); the third permanent magnet arrangement (151) extends in a second plane (in the X direction); the magnetic body arrangement (152) extends in a third plane (in the X direction); each of the first, second and third planes is orthogonal to the movement axis (Z direction); and each of the first, second and third planes is symmetric (understood to be parallel to each other and thus all orthogonal to the moving axis) with respect to the movement axis.
Regarding claim 4/1: Erath discloses the limitations of claim 1 and further discloses that at least one member selected from the group consisting of the third permanent magnet arrangement and the magnetic body arrangement comprises an axially magnetized ring magnet (both 151 and 152 are axially magnetized).
Regarding claim 9/1: Erath discloses the limitations of claim 1 and further discloses that at least one member selected from the group consisting of the first permanent magnet arrangement (121), the third permanent magnet arrangement and the magnetic body arrangement comprises from two ring magnets (para [0018]) to 10 ring magnets.
Regarding claim 15/1: Erath discloses the limitations of claim 1 and further discloses that the device has adjustable an axial spacing between magnets (in manufacturing, the magnet positions are adjusted as required for the force it is designed to compensate) to adjust the compensating force.
Regarding claim 17/1: Erath discloses the limitations of claim 1 and further discloses an actuator coil (para [0063]) at the stator, wherein the stator coil and the first permanent magnet arrangement (121) define an actuator configured to deflect the translator.
Regarding claim 19/1 and 20/19/1: Erath discloses the limitations of claim 1 and further discloses an apparatus (microlithographic projection exposure system; para  [0001]), comprising: an illumination system (para [0002]); an optical unit comprising an optical element (mirrors; para 0003]); and a device according to claim 1 (fig. 1), wherein: the device is configured to compensate a weight of the optical element (para [0012]); and the apparatus is a lithography projection exposure apparatus (para [0001]); The optical element comprises a mirror (para [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erath in view of Hartjes Joachim (DE 102015220498; Hereinafter, “Hartjes” provided by the applicant on 01/21/2020).
Regarding claim 5/1: Erath discloses the limitations of claim 1 and further discloses that at least one member selected from the group consisting of the first permanent magnet arrangement (ring magnet 121), the third permanent magnet arrangement (151) and the magnetic body (152) arrangement.
Erath does not disclose that the magnet arrangement comprises a plurality of nested axially magnetized ring magnets.
Hartjes discloses a first permanent magnet arrangement (210, and 210; fig. 6) comprises a plurality of nested axially magnetized ring magnets (fig. 6,7).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the magnet arrangement of Erath with a plurality of nested axially magnetized ring magnets as disclosed by Hartjes to increase the magnetic flux thus to strengthen the compensation force of the device.
Regarding claim 6-7/5/1: Erath in view of Hartjes discloses the limitations of claim 5 and Hartjes further discloses that the nested axially magnetized ring magnets (210) are polarized with axially opposite polarity (fig. 6), and the nested axially magnetized ring magnets are in a plane (in the Y direction); the plane is orthogonal to the movement axis (X direction); and the plane is symmetric (since the magnets are ring shaped with the X is the center axis) with respect to the movement axis (X).
Regarding claim 8/1: Erath discloses the limitations of claim 1 and further discloses that at least one member selected from the group consisting of the first permanent magnet arrangement (ring magnet 121), the third permanent magnet arrangement and the magnetic body arrangement; for each of the ring magnets (121), the ring magnet has a central axis (Z direction) that extends coaxially relative to the movement axis.
Erath does not disclose the magnet comprises a plurality of ring magnets.
Hartjes discloses first magnet arrangement (210, 210) comprises a plurality of ring magnets (at least two magnets).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first magnet arrangement of Erath with magnet comprises a plurality of ring magnets as disclosed by Hartjes to increase the magnetic flux thus to strengthen the compensation force of the device.
Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Erath (fig. 1) in view of Erath (fig. 4).
Regarding claim 10/1: Erath discloses the limitations of claim 1 but does not disclose that the second permanent magnet arrangement has an axial magnetization.
Erath in the embodiment of fig. 4 disclose second magnet arrangement (431,451,432 and  433, 452, 434) wherein at least magnets 451, and 452 has an axial magnetization.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second permanent magnet arrangement to comprise a magnet has an axial magnetization as disclosed by fig. 4 of Erath to increase the force exerted on the first magnet arrangement, thus enhance the weight force compensation (para 0066]).
Regarding claim 11/1: Erath fig. 1 discloses the limitations of claim 1 but does not disclose that the second permanent magnet arrangement comprises a plurality of ring magnets axially arranged relative to each other.
Erath fig. 4 shows the second permanent magnet arrangement (431,451,432 and  433, 452, 434) comprises a plurality of ring magnets axially arranged relative to each other (fig. 4).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second permanent magnet arrangement to comprise a plurality of ring magnets axially arranged relative to each other as disclosed by fig. 4 of Erath to increase the force exerted on the first magnet arrangement, thus enhance the weight force compensation (para 0066]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erath (fig. 1).
Regarding claim 18/1: Erath discloses the limitations of claim 1 and further discloses a magnetic units (121, 131, 132, 151, 152) at the stator (105) and the translator (110) along the movement axis,(z)  and the magnetic units define the compensating force.
Erath does not specifically disclose plurality of magnetic units. However, it has been held that mere duplication of the essential working parts of device involves only routine skill in the art (St. Regis Paper Co. v. Bernis Co., 193 USPQ 8.) to increase/enhance the weigh compensation effect. 


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12/11/1: the limitations “…the second permanent magnet arrangement comprises two axially magnetized ring magnets aligned with each other with identical polarity” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claim 13 would be allowable for its dependency on claim 12.
Regarding claim 14/1: the limitations “… an axial extent of the second permanent magnet arrangement is greater than or equal to an axial spacing between the third permanent mag- net arrangement and the magnetic body arrangement” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 16/1: the limitations “…at least one member selected from the group consisting of the first permanent magnet arrangement, the third permanent magnet arrangement, and the magnetic body arrangement comprises a Halbach arrangement” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832